Citation Nr: 0906770	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-35 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for irritable bowel syndrome (IBS).  


REPRESENTATION

Veteran represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel






INTRODUCTION

The Veteran served on active duty from November 1968 to June 
1970.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC), wherein the RO&IC awarded service 
connection for IBS; an initial 10 percent evaluation was 
assigned, effective April 1, 2005.  The Veteran disagreed 
with the RO's assignment of an initial 10 percent rating, and 
this appeal ensued.  


FINDING OF FACT

From the award of service connection, April 1, 2005, the 
Veteran's service-connected IBS has been manifested by 
frequent, daily diarrhea with severe and constant abdominal 
pain. 


CONCLUSION OF LAW

From April 1, 2005, an initial 30 percent rating for 
irritable bowel syndrome is warranted.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2007); 
38 C.F.R. §§ 3.102, 4.114, Diagnostic Code 7319 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Inasmuch as the decision below grants the maximum 30 percent 
schedular rating for IBS, there is no reason to belabor the 
impact of the VCAA on the matter; any error in notice timing 
or content is harmless.  Accordingly, the Board will address 
the merits of the claim.

II.  Laws and Regulations 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as in the instant claim, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
See 38 C.F.R. § 4.7 (2008).  

III.  Analysis 

The Veteran contends that as a result of his IBS symptoms, 
such as frequent diarrhea with constant severe abdominal 
pain, that higher evaluation is warranted.  He maintains that 
his IBS symptoms have affected his employment (i.e., unable 
to perform job-related tasks in a timey manner and having to 
use the bathroom to relieve himself of diarrhea).  (See, May 
2005 VA examination report and VA Form 9, dated and signed by 
the Veteran in November 2006).  

By a June 2005 rating action, the RO awarded service 
connection for IBS; an initial 10 percent rating was assigned 
under Diagnosis Code 7319, effective April 1, 2005, the date 
the RO received the Veteran's claim for service connection 
for IBS.  The RO based their determination on a May 2005 VA 
examiner's opinion that the Veteran's IBS was as least as 
likely as not secondary to his service-connected post 
traumatic stress disorder.  

Diagnostic Code 7319 provides ratings for irritable colon 
syndrome (spastic colitis, mucous colitis, etc.).  Moderate 
irritable colon syndrome, with frequent episodes of bowel 
disturbance with abdominal distress, is assigned a 10 percent 
rating.  Severe irritable colon syndrome, with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress, is assigned a maximum 30 percent 
rating.  See, 38 C.F.R. § 4.114, Diagnostic Code 7319.  

After a review of the evidence of record, the Board finds 
that an initial 30 percent rating is warranted for the 
Veteran's service-connected IBS.  In reaching the foregoing 
determination, the Board observes that from the time the 
Veteran initially filed his claim for service connection for 
IBS in April 2005, he consistently complained of having 
daily, frequent diarrhea (up to six (6) times a day), which 
was accompanied with severe, sharp and "crampy" abdominal 
pain that lasted approximately 10 to 50 minutes a day.  The 
Veteran denied having any constipation.  (See, May 2005 and 
January 2007 VA examination reports).  

Although a January 2007 VA examiner described the Veteran's 
IBS as being "clinically mild," the Board finds the 
appellant's statements describing his IBS symptoms to be 
competent lay evidence.  See 38 C.F.R. § 3.159(a)(2); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
notes that given the severity and consistency of the 
Veteran's complaints of suffering from frequent and daily 
episodes of diarrhea accompanied by severe abdominal pain, 
along with the chronic nature and symptomatology of IBS, an 
initial 30 percent rating is warranted from the award of 
service connection, April 1, 2005.

For all the foregoing reasons, the Board finds that an 
initial rating of 30 percent represents the maximum rating 
assignable since the effective date of the grant of service 
connection for IBS, i.e., April 1, 2005.  As such, there is 
no basis for a staged rating of this disability pursuant to 
Fenderson.

The benefit of the doubt is resolved in the Veteran's favor.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  
Although the Veteran has maintained that symptoms associated 
with his service-connected IBS have affected his employment, 
a May 2005 VA examination report reflects that he had 
remained employed as a mail handler.  There is no objective 
evidence or allegation in the record of "marked" interference 
with employment or frequent hospitalizations due to IBS that 
would suggest that referral for extraschedular consideration 
is indicated.


ORDER

Since April 1, 2005, an initial 30 percent evaluation for 
irritable bowel syndrome is granted, subject to the laws and 
regulations governing payment of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


